June 14, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                           TIMOTHY MORALES, Appellant

NO. 14-10-01082-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This court today heard a motion for rehearing filed by appellant, TIMOTHY
MORALES.       We order that the motion be overruled, and that this court’s former
judgment of April 24, 2012 be vacated, set aside, and annulled. We further order this
court’s opinion of April 24, 2012, withdrawn.

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this court holds that there was no error in the judgment. The court
orders the judgment AFFIRMED, that the appellant pay all costs expended in this
appeal, and that this decision be certified below for observance.